Citation Nr: 1002985	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of multiple fragment wounds to the left knee and leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who had active service from 
November 1967 to July 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Appeals (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  In September 2007 a Travel 
Board hearing was held before the undersigned; a transcript 
is associated with the claims file.  In November 2007 and in 
December 2008 this matter was remanded for additional 
development.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The December 2009 Appellant's Post-Remand Brief by the 
Veteran's representative on his behalf argues that this 
matter requires remand for reexamination because the examiner 
(on examination pursuant to the December 2008 remand) failed 
to provide the information requested by the Board in that 
(and a prior) remand.  On review of the records, the Board 
agrees with that assessment.

The December 2008 Board remand noted the following:

The November 2007 Remand directed the RO to arrange 
for the Veteran to be examined to determine the 
current severity of his service-connected residuals 
of multiple fragment wounds to the left knee and 
leg.  In pertinent part, the examiner was to state 
a complete history of the nature of the sustained 
wounds and extent of injury, to include the 
location of any/all entrance and exit wounds, 
presence or absence of retained foreign bodies and 
whether the missile injury was a deep penetrating 
wound involving muscle tissue.  The examiner was to 
also identify the degree of injury to all muscle 
groups (which should be specifically identified) 
involved, to include whether there is more than one 
muscle group involved in the same anatomical 
region, and the functions affected, and comment as 
to whether the disability associated with each 
affected muscle group would be considered moderate, 
moderately severe, or severe, to include commenting 
on the presence or absence of the cardinal signs 
and symptoms of muscle disability, including loss 
of power, weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, and 
uncertainty of movement.  Review of the claims 
files revealed that the development requested was 
not completed by the 2008 VA examiners.  An 
examination must provide sufficient information to 
rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  The information requested in 
the 2007 Remand (as noted above) that was not 
provided is necessary for the rating of residuals 
of fragment wounds.

The December 2008 Board remand ordered that the Veteran be 
re-examined, with a request that the examiner report specific 
enumerated findings (which were previously sought).  The 
Veteran was afforded a VA orthopedic examination in May 2009; 
however, the examiner did not address the specific listed 
questions posed by the Board in the December 2008 remand 
(which incorporated the November 2007 Board remand.)  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, 
another remand, to ensure compliance with the prior remand 
instructions, is necessary.  The Board stresses that any 
future failure to comply with the remand instructions will 
result in yet another remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedic specialist 
who had not previously examined him to 
determine the severity of his left knee 
and leg shrapnel wound residuals.  The 
Veteran's claims file (including the March 
2002 X-ray films from Dr. E. M.) must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
or studies should be completed; the 
studies should specifically include X-rays 
of the anatomical areas/joints in 
question.  The examining physician should 
ascertain the nature, extent, and current 
severity of the Veteran's service-
connected residuals of multiple fragment 
wounds to the left knee and leg.  The 
examiner should specifically provide the 
following clinical findings:

a) A complete history of the nature of the 
sustained wounds and extent of injury, to 
include the location of any/all entrance 
and exit wounds, presence or absence of 
retained foreign bodies and whether the 
missile injury was a deep penetrating 
wound involving muscle tissue;

b) the degree of injury to all muscle 
groups (which should be specifically 
identified) involved, to include whether 
there is more than one muscle group 
involved in the same anatomical region, 
and the functions affected;

c) identify any related neurological 
manifestations (to include the nerve 
involved, degree of injury to each nerve 
involved, and any resulting functional 
impairment);

d) comment as to whether the disability 
associated with each affected muscle group 
would be considered moderate, moderately 
severe, or severe, to include commenting 
on the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement;

e) measure each scar and further provide 
findings pertaining to the presence or 
absence of soft tissue damage, frequent 
loss of covering of skin over the scar(s), 
pain on examination, and whether such 
scar(s) (of themselves) result in 
limitation of motion of an affected part.

2.  The RO must ensure that there is 
compliance with the above instructions.  
Specifically, the RO should compare the 
report of the examination requested above 
with each (i.e., (a)(b)(c)(d)(e)) of the 
above-listed findings sought, and 
determine whether the report provides each 
finding requested.  If not, the report 
should be returned to the examiner for 
corrective action.  Then the RO should re-
adjudicate the claim.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

